Tort claim; negligence in medical treatment of veteran.— Plaintiffs, husband and wife, sue to recover damages for alleged negligence on the part of the Veterans Administration in the treatment of plaintiff Mr. Denham for an injury incurred while performing his military duties in 1950 at Bolling Air Force Base. The case came before the court on defendant’s motion to dismiss the petition. Plaintiffs filed no response thereto and upon consideration of defendant’s motion and without oral argument, the court concluded that the claim was not one within the jurisdiction of the Court of Claims and, on its own motion, the court on May 26,1967, pursuant to section 2 of the Act of September 13, 1960, 74 Stat. 912, 28 U.S.C. sec. 1506, ordered that the defendant’s motion be denied and the case be transferred to the United States District Court for the District of Maryland.